UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 15, 2011 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road, Thorold Ontario L0S 1K0 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 384-4383 N/A (Former name or former address, if changed since last report) ––––– Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On December 15, 2011, JBI, Inc. (the “Company”) issued a press release announcing that the Company had received an exemption from obtaining an air permitby the environmental protection agency in the location where the initial Rock-Tenn Company Plastic2Oil® site is being constructed, a copy of which is attached to this Current Report on Form 8-K as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JBI, INC. Date:December 15, 2011 By: /s/John Bordynuik John Bordynuik President and Chief Executive Officer
